Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00712-CV

                                      Tomas PEREZ,
                                        Appellant

                                             v.

               SMART CORPORATION, INC. d/b/a Smart Companies, Inc.,
                                Appellee

                 From the 53rd Judicial District Court, Travis County, Texas
                            Trial Court No. D-1-GN-10-003281
                     The Honorable Gisela D. Triana, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellant Tomas Perez.

       SIGNED November 27, 2013.


                                              _____________________________
                                              Rebeca C. Martinez, Justice